Opinion op the Court,
by Ch. J. Boyle.
THIS is an appeal taken on the part of the Commonwealth, from a judgment of the county court Henry county, acquitting the appellee of a charge hastardv - S
, . . . , The appeal, we are of opinion, does not lie. g,ct establishing the court of appeals, expressly declares that no appeal shall be granted from the judgment or decree of an inferior court, to the court of appeals, unless the judgment or decree .amounts, exclusive of costs, to thirty pounds, or relates to a franchise or hold. 1 Dig. L. K. 381. The judgment here, cannot, with any propriety, be said to amount to thirty pounds; for there wSs no definite sum claimed, and it depended upon the discretion of the county court, what should be awarded against the appellee, in case he was found guilty of the charge; and it is perfectly that the judgment does not relate to a franchise or freehold. The appeal, therefore, cannot lie, unless there be some other law to authorize it, and we know of none such.
The only cases, so far as we can find, in which the Commonwealth has any peculiar privilege granted in relation to her right of appeal, are the cases of judgments upon writs of mandamus, and it cannot be pretended that this is a case of that character.
The appeal was, therefore, improvidently granted, and must be dismissed.